UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6258



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOSEPH NATHANIEL BROWN, JR., a/k/a Joe Jr.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-93-151)


Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Joseph Nathaniel Brown, Jr., Appellant Pro Se. Joan Elizabeth
Evans, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to compel the prosecutor in his criminal case to produce

certain documents. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Brown, No. CR-93-151 (E.D. Va. Jan. 23, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2